DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/13/2021 is acknowledged.  Thus, claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel McGlynn on 03/10/2022.
The application has been amended as follows: 
Replaced entire text of claim 1 with the following:
A multijunction solar cell assembly comprising: 
a first semiconductor body, including a first tandem vertical stack of semiconductor layers forming at least an upper solar subcell having a top surface facing the incoming illumination, and a bottom solar subcell having an emitter region and a base region disposed below the emitter region, and a back metal layer disposed below the base region, 

a second semiconductor body mounted adjacent to and, with respect to the incoming illumination, parallel to, the first semiconductor body, including a second tandem vertical stack of semiconductor layers forming at least an upper solar subcell and a bottom solar subcell having an emitter region and a base region disposed below the emitter region; and 
a second cut-out in the second semiconductor body extending through the thickness of the semiconductor body from the top surface of the upper solar subcell in the second semiconductor body to one of the layers in the second semiconductor body and terminating at and forming a second ledge on the one layer in the second semiconductor body, 
wherein the first cut-out lies along a first edge of the first semiconductor body, the second cut-out lies along a second edge of the second semiconductor body, said first edge being directly adjacent to a second edge of the second semiconductor body.

Canceled claims 2 and 19-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
US 2010/0229913 A1 to Cornfeld is the closest prior art.  Cornfeld discloses a multijunction solar cell assembly (fig. 20B) comprising: a first semiconductor body (cell 2, fig. 20B), including a first tandem vertical stack of semiconductor layers (dotted layers – see figures 2-7) forming at least an upper solar subcell (cell C, fig. 2) having a top surface facing the incoming illumination (see figures 2-7), and a bottom solar subcell (cell B or A, fig. 2) having an emitter region (106) and a base region (107) disposed below the emitter region, and a back metal layer (123) disposed below the base region, a first cut-out (520b) (fig. 19B) in the first semiconductor body (cell 2) on a first edge of the first semiconductor body (cell 2), the first cut-out extending through the thickness of the semiconductor body from the top surface of the upper solar subcell in the first semiconductor body to at least one of the layers in the first semiconductor body and terminating at and forming a first ledge on the one layer in the first semiconductor body (see fig. 19B); a second semiconductor body (cell 3) mounted adjacent to and, with respect to the incoming illumination, parallel to, the first semiconductor body (cell 2) (see fig. 20B), including a second tandem vertical stack of semiconductor layers forming at least an upper solar subcell (cell C) and a bottom solar subcell (cell B or A) having an emitter region and a base region disposed below the emitter region (see figures 2-7); and a second cut-out (520b) in the second semiconductor body (cell 3) extending through the thickness of the semiconductor body from the top surface of the upper solar subcell in the second semiconductor body to one of the layers in the second semiconductor body and terminating at and forming a second ledge on the one layer in the second semiconductor body (cell 3). Cornfeld further 
However, Cornfeld does not disclose said first edge being directly adjacent to a second edge of the second semiconductor body as shown in figure 4 of instant application. Cornfeld discloses that edges are being away from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GOLAM MOWLA/Primary Examiner, Art Unit 1721